I




                                                                                              379



                     OFFICE   OF THE   ATTORNEY     GENERAL       OF   TEXAS
                                           AUSTIN

--=k!tz                                                                 ‘G
                                                              1        I



          I?onoreblo DeKltt Oreer
          State Hlghwey EI@neer
          Austin, Texar
          Dear       sir8



                      On June 14, 1940
          pr4a4aersor   in ofSit  ior                              this      departzent
          on the r0iioring qucstionr
                            ‘!Xoul& the State                 na aoquirea by
                                                              by the State or
                                                              ight 0r way a66a
                                                               lease It ror
                                                              ion 0r oil 8na




          dedication, prescription  or the puro,h.ase 0r a mer4 sclsseent                 r0r
          road way purpo44r only as set out in our Opinion X0. 0-Ssil,                    a
          oopy of r?Aah is attaahed hereto.
                     Ho authority h4o bean granted to any on4 to 10444 a
          highway right-or-way   for ttr de*slopr,snt 0r oil and gar a2a it
          lm aoubtrul Ii ruah autl:orlty  hsa besn granted whether dny
Eonordble   i%?Itt   SrWr,   page 8


arllllng operations  oould be pen%Itted cn a right-of-Way
80 long 4s It la being u3ed for rosa or hlgMay pur;osas.Ses
Doone, et al   ve. Clr;rk, et al, 214 5. ‘Y. 607,. and our o>in-
Ion   Fo. 0-d.
            The requset ror en a?lnlm      Cues not ;artloul~rly
rerer to rlgbts-ot-my     which h:arr he133 amdcn4a      ror hlt:Lwaps
anrl road purposes as aid t?.e request on &Ioh Oylnlcn tTo. O-521
xas baaed, but me wish to point cut t:.ot i.+tlcle !367Ja, Per-
eon*s Axmotated Texas Statutoa,     prorlfies that the State !?lgh-
way Ccmniisalon my recozsend to t!:e Covcmcr. the sale 0r ay
rlght-or-wny no longer needed rot suoh hIgh=ay ktr needed for
u6e or oltleens    aS a maa, remmend to the Copsrnor the tair
eza reaecnable value or suah land, and That the Soverncr Eay
lxeoute a proger deed of oonveyehce of’saze,       where the laud
on which the rlght-or-way    Is located Is awns& In fee simple
by the State.    It further provides   thet t3e httorhsy General
shall approve all transfers    under the Aot.     It Is our opinion
that the deed and uoaveyanoe a.e&tI@nad la sail! statute ~ea&s
an cutright   oonvegance of all of the State’s      Interest  as the
r0110ting language 13 used:

           VomeyIhg   all of t?.c state’s rlt;ht,   titls
      and Interest In said land so aoqulred..
and for the further reascn that the policy of tr:e legislature
htzsabe411 to make speeliio nnd dcflnlte rrovlslons wherein any
Eeyzrtzent of the govermnent la allowed to lease land for dc-
v010pcm     or 011 0d aha.

           It lo our opinion t>slt with respect to abendcned roads
wh9reIn the State ms      t.!ic hn,a In 038 sti~yls that it cannot be
leabed by the State Highway Coz+Asaion for oil end gas purposes
but can only be sold unCer the provisions        of the above statute
ana should It be desirable      for the Yighxay Cumlsslon    to lease
the abandoned rights-of-my        no cwned in ice slz?ple by the State
for  011 ena gas purposes It ~111 be necessary r0r tSs Leglsla-
turs to speolrically    grant sue+, mthcrity,
                                             Very truly     yours